t c memo united_states tax_court lee m bentley and amsouth bank of florida f k a first national bank of clearwater co-trustees of the seymour c mickler trust fbo laura m bentley petitioners v commissioner of internal revenue respondent patricia m dawson and amsouth bank of florida f k a first national bank of clearwater co-trustees of the seymour c mickler trust fbo patricia dawson petitioners v commissioner of internal revenue respondent docket nos filed date david m boggs for petitioners stephen r takeuchi for respondent memorandum opinion wright judge the above cases were consolidated on date this matter is before the court on petitioners' motion for partial summary_judgment pursuant to rule the issue presented is whether the decision entered by the court in estate of mickler v commissioner docket no occasionally docket no that no estate_tax deficiency exists precludes petitioners from being liable as transferees under the principles of transferee_liability each petitioner's mailing address was in clearwater florida when the respective petitions were filed seymour c mickler decedent died on date petitioners served as co-personal representatives of decedent's_estate and are currently cotrustees of two testamentary trusts that were created pursuant to decedent's will on date decedent's_estate the estate filed a timely federal estate_tax_return respondent subsequently determined an estate_tax deficiency of dollar_figure the estate_tax deficiency and issued a notice_of_deficiency to the estate on date hence the notice_of_deficiency was issued years and days after the estate filed its federal estate_tax_return on date the estate filed a timely petition with the court on date the court entered its decision in docket no the decision sets forth that 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7459 there is no deficiency in the estate_tax due from the estate because the statute_of_limitations under sec_6501 precludes assessment and collection of any such deficiency neither party appealed that decision and it became final on date pursuant to sec_7481 and sec_7483 subsequent to the entry of the court's decision in docket no respondent determined that petitioners are liable as transferees of the estate for the estate_tax deficiency accordingly on date and in accordance with sec_6901 respondent issued a notice of transferee_liability to each petitioner on date petitioners filed timely petitions with the court under rule b summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law 95_tc_594 90_tc_753 85_tc_527 the moving party has the burden of showing that no genuine issue exists as to any material fact and that he or she is entitled to judgment as a matter of law 78_tc_412 in deciding whether to grant summary_judgment we view facts and inferences drawn therefrom in the light most favorable to the opposing party naftel v commissioner supra pincite in their above-referenced motion for partial summary_judgment petitioners advance two arguments they first contend that the court's decision in docket no is dispositive on the issue of estate_tax liability not only with respect to the estate but also with respect to them as transferees in short petitioners argue that they cannot be liable for the estate_tax deficiency because the estate was found not liable for such deficiency this argument is without merit and must be rejected a finding that a statute of limitation precludes collection of a tax does not equate to an abatement of such tax 115_us_620 474_f2d_565 5th cir 55_f2d_1073 5th cir 64_tc_797 in other words it is the remedy for collecting a tax not the right to collect such tax that is destroyed by a statute of limitation once a remedy has been destroyed by operation of law however the right remains enforceable if there is an alternative remedy the principles of transferee_liability provide respondent with such alternative remedy stated simply the court's holding in estate of mickler v commissioner docket no did nothing more than preclude respondent's attempt to collect a tax_deficiency from the estate on grounds that the period of limitation for collection of such deficiency had expired respondent's right to collect that deficiency continued however and she is now attempting to enforce that right using the remedy congress provided when it codified the principles of transferee_liability petitioners also contend that the doctrine_of res_judicata precludes respondent from collecting the estate_tax deficiency from them specifically petitioners argue that the doctrine_of res_judicata prevents respondent from relitigating the court's decision in docket no that no estate_tax deficiency exists respondent disagrees we hold for respondent the doctrine_of res_judicata is applicable in the field of federal taxation 345_us_502 333_us_591 48_tc_824 it rests on principles of judicial economy and public policy favoring finality of litigation and certainty in legal relations commissioner v sunnen supra in sunnen the supreme court stated that the judgment puts an end to the cause of action which cannot again be brought into litigation between the parties upon any ground whatever absent fraud or some other factor invalidating the judgment id pincite for the doctrine_of res_judicata to apply three requirements must be satisfied the parties in the subsequent action must be the same as or in privity with the parties to the prior action the claims in the subsequent litigation must be in substance the same as those in the prior litigation and the earlier litigation must have resulted in a final judgment on the merits 463_us_110 commissioner v sunnen supra pincite pursuant to sec_6901 petitioners as trustees are considered transferees of the estate for purposes of res_judicata a transferee of property is in privity with a transferor of such property 28_tc_998 affd 260_f2d_779 8th cir in addition the court's determination that the period of limitations had expired with respect to the estate is a final_decision on the merits sec_7459 93_tc_730 40_tc_1061 19_bta_809 affd 62_f2d_754 2d cir petitioners' argument must be rejected however because the claim presented in the instant case is not the same as the claim presented in estate of mickler v commissioner docket no see 287_us_32 8_fsupp_562 s d n y cf estate of 309_f2d_146 5th cir while petitioners contend that the tax respondent seeks to collect in the instant case is the same tax she sought to collect in docket no they fail to recognize that the decision by the court in docket no was based on the fact that collection of tax from the estate was barred by the statute_of_limitations accordingly petitioners' reliance on 29_f3d_1533 11th cir affg tcmemo_1992_198 is misplaced when confronted with an issue in some respects analogous to this one the supreme court explained that the effective scope of the decision rendered is no broader than the issue opinion and findings gulf states steel co v united_states supra pincite in the instant case respondent seeks to collect tax under a theory of transferee_liability within the statutory period applicable to petitioners as initial transferees see sec_6901 the doctrine_of res_judicata does not prevent her from doing so sec_6901 permits the commissioner to proceed against a transferee of property of a decedent in order to collect unpaid estate_taxes sec_6901 the period of limitations for assessment of a transferee's liability end sec_1 year after the expiration of the period of limitation for assessment against the transferor sec_6901 respondent mailed the notices of transferee_liability to petitioner sec_1 day prior to the running of 2the flush language of sec_6901 provides an exception to the additional-1-year rule but that exception is not relevant in the instant case the applicable limitation period accordingly such notices were timely in light of the foregoing we hold that the decision entered by the court in estate of mickler v commissioner docket no is not dispositive as to petitioners' transferee_liability for the estate_tax deficiency for the reasons stated herein petitioners' motion for partial summary_judgment is denied an appropriate order denying petitioners' motion for partial summary_judgment will be issued 3the facts of the instant case are virtually identical to those in estate of king v commissioner tcmemo_1991_151 the two cases however are technically distinguishable in one major respect in estate of king v commissioner supra respondent conceded that the technical elements of res_judicata had been satisfied this concession contributed to a decision in the taxpayer's favor in contrast respondent makes no such concession in the instant case
